Case 1:21-cv-00059-NGG-RML Document 49 Filed 03/19/21 Page 1 of 3 PageID #: 8952




   GTPC
                                                                                     129 LIVINGSTON STREET
                GARY TSIRELMAN P.C.                                                 SECOND & THIRD FLOORS
                                                                                      BROOKLYN, NY 11201
                                                                       T: (718) 438-1200 ● F: (718) 438-8883
                ATTORNEYS & COUNSELORS AT LAW                                         nbowers@gtmdjd.com


                                                                                    3/19/2021
  BY ECF
  Honorable Judge Nicholas G. Garaufis
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

   Re: Government Employees Insurance Company, et al., v. Starrett City
   Medical, P.C., et al., Index No. 1:21-cv-00059; Request for a pre-motion
   conference

  Dear Judge Garaufis:

         We write on behalf of Defendants Peter Khaim and A&P Holding Group Corp.
  (“A&P”), (collectively, “GTPC Defendants”) to request a pre-motion conference
  pursuant to Your Honor’s Rule IV.A.2 regarding GTPC Defendants’ proposed motion
  to dismiss Plaintiffs’ Complaint against them pursuant to Federal Rules of Civil
  Procedure 12(b)(6) and 9(b). GTPC Defendants set forth the following grounds, among
  others, for their proposed motion.

         Plaintiffs’ Complaint alleges fifty-nine causes of action, including fifty-eight
  against GTPC Defendants, yet none of the causes of action name any individual
  GTPC Defendant. Plaintiffs instead lump GTPC Defendants together with six other
  named Defendants and ten “John Doe Defendants” under the umbrella term
  “Management Defendants.” Plaintiffs allege that this poorly defined group of
  Management Defendants owned and controlled the Defendant professional
  corporations in violation of New York law, causing the professional corporations to
  submit bills to Plaintiffs for treating Plaintiff’s insureds for injuries caused by
  automobile accidents under New York’s No-Fault automobile insurance laws and
  regulations. Plaintiffs allege that these bills are non-reimbursable because the
  professional corporations are owned by laypersons and because the treatments
  received were not medically necessary.

        Plaintiffs only make a single specific allegation against Mr. Khaim and his
  company: that A&P leases office space to Defendant Dr. Ajudua’s company Starrett
  City Medical, P.C. (“Starrett”). Despite this limited allegation, Plaintiffs include A&P
  and Mr. Khaim in every cause of action for every other professional corporation,
                                          -page 1-
Case 1:21-cv-00059-NGG-RML Document 49 Filed 03/19/21 Page 2 of 3 PageID #: 8953

  including multiple separate RICO enterprises separate from Starrett and Dr. Ajudua.
  Plaintiffs otherwise make no attempt to level any individualized allegations against
  GTPC Defendants and instead make numerous allegations against all the
  “Management Defendants” as a whole.

         Plaintiffs assert four types of causes of action against GTPC Defendants:
  violations of the RICO Act 18 U.S.C. §§ 1962(c) and 1962(d), common law fraud, and
  unjust enrichment. Plaintiffs’ RICO Act claims are based on alleged predicate acts of
  mail and wire fraud consisting of Defendants’ submission of bills to Plaintiff for
  treating Plaintiffs’ insureds. Plaintiffs fail to adequately state any claim against
  GTPC Defendants and therefore all claims must be dismissed against GTPC
  Defendants pursuant to Federal Rule 12(b)(6). Additionally, Plaintiffs’ claims for
  common law fraud and RICO violations predicated on alleged mail fraud must also
  be dismissed against the GTPC Defendants for failing to satisfy the specificity
  requirements of Federal Rule 9(b).

         Plaintiffs fail to plead that GTPC Defendants participated in the conduct of an
  alleged RICO enterprise. To establish liability for violations of 18 U.S.C. § 1962(c),
  Plaintiffs must plead that GTPC Defendants “participate[d] in the operation or
  management of the enterprise itself." Reves v. Ernst & Young, 507 U.S. 170, 179
  (1993). Plaintiffs must specify that GTPC Defendants “conducted or participated in
  the conduct of the 'enterprise's affairs,' not just their own affairs." Cedric Kushner
  Promotions, Ltd. v. King, 533 U.S. 158, 163 (2001) (quoting Reves, 507 U.S. at 185).
  Plaintiffs cannot simply group Defendants together to avoid making individual,
  particularized allegations about their respective roles in the enterprise. See Franzone
  v. City of N.Y., No. 13-cv-5282 (NG), 2015 U.S. Dist. LEXIS 58199, at *24 (E.D.N.Y.
  May 1, 2015). Plaintiffs play a shell with their pleadings by making general,
  conclusory allegations as to the “Management Defendants” as if eighteen individual
  entities played identical roles in the alleged sprawling enterprises. It is impossible to
  determine from the Complaint exactly how GTPC Defendants participated in and
  conducted the affairs of the alleged enterprise.

         To adequately plead conspiracy under the RICO Act, a plaintiff must plead
  that “each defendant by words or actions, manifested an agreement to commit two
  predicate acts in furtherance of the common purpose of a RICO enterprise. United
  States Fire Ins. Co. v. United Limousine Serv., 303 F. Supp. 2d 432, 453 (S.D.N.Y.
  2004) (citing Allen v. New World Coffee, Inc., 2001 WL 293683, at *8 (S.D.N.Y. Mar.
  27, 2001). Plaintiffs’ allegations of conspiracy fail even if GTPC Defendants knew of
  or benefited from the alleged scheme because “‘mere knowledge of the scheme, even
  coupled with personal benefit, is not enough to impose liability for a RICO
  conspiracy.’” Abbott Labs v. Adelphia Supply USA, 2017 WL 57802, at *9 (E.D.N.Y.
  Jan. 4, 2017) (citing Congregacion de la Mision Provincia de Venezuela v. Curi, 978

                                          -page 2-
Case 1:21-cv-00059-NGG-RML Document 49 Filed 03/19/21 Page 3 of 3 PageID #: 8954

  F. Supp 435, 451 (E.D.N.Y. 1997). Plaintiffs do not allege any concrete agreement
  between GTPC Defendants and any other Defendants other than a lease for office
  space. Nowhere do Plaintiffs allege “words or actions manifest[ing] an agreement to
  commit two predicate acts in furtherance of the common purpose of [the alleged]
  RICO enterprise” on the part of Mr. Khaim. U.S. Fire, 303 F. Supp. At 453.

         Plaintiffs’ common law causes of action must also comply with Federal Rule of
  Civil Procedure 9(b) and be pleaded with particularity. See Arabi v. Javaheria, No.
  13 CV 456 (ERK) (CLP), 2016 U.S. Dist. LEXIS 31947, at *31 (E.D.N.Y. Mar. 9, 2016)
  (citing Wight v. Bank of America Corp., 219 F.3d 79, 91 (2d. Cir. 2000). Plaintiffs here
  allege no specific facts relating to GTPC Defendants but rather set forth scattershot
  conclusory allegations against all the “Management Defendants.” Such allegations
  are insufficient to sustain causes of action for common law fraud.

         Plaintiffs’ unjust enrichment claims against GTPC Defendants must also be
  dismissed as duplicative of Plaintiffs’ claims sounding in RICO and fraud. Under New
  York law, however, a plaintiff may not state a claim for unjust enrichment by
  duplicating the allegations underlying a separate tort or contract claim. See Koenig
  v. Boulder Brands, Inc., 995 F. Supp. 2d 274, 290 (S.D.N.Y. 2014). Plaintiffs blithely
  repeat the same facts underlying their claims under common law fraud in the causes
  of action for unjust enrichment.



        For the foregoing reasons, GTPC Defendants respectfully request that the
  Court schedule a pre-motion conference.

        Thank you for your consideration of this letter.


                                                        Respectfully,
                                                         /s/ _______________
                                                        Nicholas Bowers, Esq.
  Cc: All Counsel via ECF                               Counsel for Defendants Named Herein
                                                        Gary Tsirelman P.C.
                                                        129 Livingston, 2nd Floor
                                                        Brooklyn NY 11201




                                          -page 3-
